NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                        DEC 20 2016
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT



 FAN ZHANG,                                        No.   14-73540

                   Petitioner,                     Agency No. A088-484-465

   v.
                                                   MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

                   Respondent.

                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                           Submitted December 14, 2016**

Before:       WALLACE, LEAVY, and FISHER, Circuit Judges.

        Fan Zhang, a native and citizen of China, petitions pro se for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his application for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”). We have jurisdiction


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

findings, applying the standards governing adverse credibility determinations

created by the REAL ID Act, Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th Cir.

2010), and we deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on inconsistencies as to Zhang’s baptism date, his church membership in the

U.S., and his reasons for not providing a bail receipt. See id. at 1048 (adverse

credibility determination supported under the totality of circumstances). Zhang’s

explanations to the agency do not compel a contrary result. See Lata v. INS, 204

F.3d 1241, 1245 (9th Cir. 2000). In the absence of credible testimony, in this case,

Zhang’s asylum and withholding of removal claims fail. See Farah v. Ashcroft,

348 F.3d 1153, 1156 (9th Cir. 2003).

      Zhang’s CAT claim also fails because it is based on the same testimony the

agency found not credible, and the record does not otherwise compel the

conclusion that it is more likely than not Zhang would be tortured if returned to

China. See Shrestha, 590 F.3d at 1048-49.

         PETITION FOR REVIEW DENIED.




                                          2                                   14-73540